                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )           NO. 2:19-CR-87.6
                                                   )
  FELICITY TRENT                                   )
                                                   )



                                           ORDER

         Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

  recommending that the Court: (1) find that the plea hearing in this case could not be further

  delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

  withdraw her not guilty plea to Count One of the Indictment; (3) accept Defendant’s plea

  of guilty to Count One of the Indictment, that is, conspiracy to distribute fifty grams or

  more of methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A);

  (4) adjudicate Defendant guilty of the charge set forth in Count One of the Indictment; and

  (5) find that Defendant shall remain in custody until sentencing in this matter. Neither

  party filed a timely objection to the report and recommendation. After reviewing the

  record, the Court agrees with the magistrate judge’s report and recommendation.

  Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

  recommendation [D.271] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         (1)    As set forth on the record, Defendant’s plea hearing could not be further

  delayed without serious harm to the interests of justice;

                                               1

Case 2:19-cr-00087-PLR-CRW Document 278 Filed 09/03/20 Page 1 of 2 PageID #: 1702
        (2)    Defendant’s motion to withdraw her not guilty plea to Counts One of the

  Indictment is GRANTED;

        (3)    Defendant’s plea of guilty to Count One of the Indictment, that is, conspiracy

  to distribute fifty grams or more of methamphetamine, in violation of 21 U.S.C. §§ 846

  and 841(a)(1) and (b)(1)(A), is ACCEPTED;

        (4)    Defendant is hereby ADJUDGED guilty of the charge set forth in Count One

  of the Indictment;

        (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

  which is scheduled to take place on December 9, 2020 at 1:00 p.m. in Knoxville before

  the Honorable Pamela L. Reeves, Chief United States District Judge.

        SO ORDERED.

        ENTER:

                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              1




Case 2:19-cr-00087-PLR-CRW Document 278 Filed 09/03/20 Page 2 of 2 PageID #: 1703
